Morton, J.
The only question raised in this case is as to the sufficiency of the consideration of the assignment from the defendant to the claimant Kelley. It appears from the bill of exceptions, that Kelley, before the assignment was executed agreed in good faith that he would be responsible for all goods which had been or should be furnished to the defendant by the firm of which he was a member; and that under this agreement goods were furnished to the defendant to an amount greater than the sum in the hands of the trustees at the time of the service of the writ upon him. This was a sufficient consideration to support the assignment. Goward v. Waters, 98 Mass. 596.
If, as the plaintiffs claim, the effect of Kelley’s agreement was merely to make him a guarantor of the debt of the defendant to the firm, yet his agreement to guarantee and his actually becoming guarantor before the service of the plaintiffs’ writ, for an amount larger than the sum in the hands of the trustees, would be a sufficient consideration for the assignment. Gardner v. Webber, 17 Pick. 407. • Exceptions overruled.